Citation Nr: 1012601	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tuberculosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  This case was 
previously remanded by the Board in June 2007 and February 
2009 for further development.  It now returns to the Board 
for further appellate review.


FINDING OF FACT

The Veteran does not have a current diagnosis of 
tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 
5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a June 
2002 letter, sent prior to the initial unfavorable AOJ 
decision issued in December 2002, and July 2007 and February 
2008 letters advised the Veteran of the evidence and 
information necessary to substantiate his service connection 
claim as well as his and VA's respective responsibilities in 
obtaining such evidence and information.  Additionally, the 
July 2007 and February 2008 letters as well as a July 2009 
letter informed him of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  

While the July 2007, February 2008, and July 2009 letters 
were issued after the initial December 2002 rating decision, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant 
VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 
1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the July 2007, February 2008, and July 2009 letters 
were issued, the Veteran's claim was readjudicated in the 
December 2008 and November 2009 supplemental statements of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

Relevant to the duty to assist, service treatment records as 
well as post-service VA and private treatment records have 
been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  Additionally, he was provided 
with VA examinations in September 2008 and July 2009 in 
order to adjudicate his service connection claim.  In this 
regard, the Board observes that, in June 2007, the Board 
remanded this case to obtain a VA examination, which was 
accomplished in September 2008; however, in February 2009, 
the Board determined that such examination did not comply 
with the June 2007 remand directives and, therefore, 
remanded the case again to obtain another VA examination, 
which was accomplished in July 2009.  In this regard, as the 
July 2009 VA examination substantially complied with the 
Board's remand orders, the Board finds no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
VA has satisfied its duty to inform and assist the Veteran 
at every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.


II.  Analysis

The Veteran contends that he had a positive tuberculosis 
Tine test (a multiple puncture tuberculin skin test used to 
diagnose tuberculosis) during service and, as such, service 
connection is warranted for tuberculosis. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including active tuberculosis to a degree 
of 10 percent within three years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

Service treatment records and post-service medical records 
are negative for active tuberculosis.  Specifically, the 
Veteran's service treatment records reflect that he was 
tested for tuberculosis while in service and had positive 
reactions to skin tests.  His tuberculosis Tine tests in 
October 1968 and May 1970 were negative.  In November 1971, 
the Veteran's Tine test was positive for the purified 
protein derivative of tuberculin (PPD), a possible indicator 
of tuberculosis.  By January 1972, the Veteran had a second 
positive skin test, and his spouse was also noted to have 
had a positive test.  The Veteran was placed on isoniazid 
(INH) and Pyridoxine for one year as a prophylactic 
treatment to prevent him from developing tuberculosis.  
Chest X-rays dated in August 1970, March 1971, November 
1971, June 1972, May 1973, September 1974, and March 1977 
were all normal.  The Veteran's August 1977 separation 
examination report shows that, on clinical evaluation, his 
lungs and chest were found to be normal.

Post-service VA and private treatment records also fail to 
demonstrate active tuberculosis.  In this regard, chest X-
rays in November 2002, May 2003, and December 2007 were 
normal.  On VA examination in September 2008, the examiner 
noted that the Veteran had a history of PPD conversion while 
in the military, without any symptoms suggestive of 
tuberculosis.  In-service chest X-rays were noted to be 
normal.  The examiner observed that the Veteran was treated 
by chemoprophylaxis with INH and Pyridoxine.  He also noted 
that there was no history of any active tuberculosis or any 
past or present treatment for such disease.  Additionally, 
the examiner observed that the Veteran did not have any 
current symptoms suggestive of tuberculosis.  Physical 
examination was normal.  Chest X-ray was noted to be normal 
with the exception of a coronary artery stent.  The examiner 
reported that pulmonary function studies were not completed 
due to technical difficulties.  The diagnosis was past PPD 
conversion with chemoprophylaxis in 1971 with no known past 
or present pulmonary tuberculosis.  

As the pulmonary function studies were not completed during 
the September 2008 VA examination, the Veteran was afforded 
another VA examination in July 2009.  At such time, the 
examiner noted that the Veteran had a positive Tine test 
while in service in 1973, which was treated prophylactically 
with INH.  He also observed that several in-service follow 
up chest X-rays were all negative for active tuberculosis.  
Physical examination was normal.  A chest X-ray revealed a 
coronary stent, but was otherwise unremarkable.  Pulmonary 
function test revealed FEV-1 (Forced Expiratory Volume in 
one second) of 113 percent pre-bronchodilator and 95 percent 
post-bronchodilator, and FVC (Forced Vital Capacity) of 114 
percent pre-bronchodilator and 116 percent post-
bronchodilator.  Following a review of the record, physical 
examination, and diagnostic testing, the examiner determined 
that there was no evidence of pulmonary tuberculosis while 
in service or after service.  The examiner explained that 
the Veteran had a positive skin test during service, which 
only means that he was exposed to the tuberculosis germ, and 
had INH prophylaxis to prevent him from getting the disease.  

Therefore, the Board finds that, while the Veteran had a 
positive Tine test during his military service, he neither 
has a current diagnosis of tuberculosis, nor any diagnosed 
residuals thereof.  As such, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim).  
Accordingly, the Veteran's claim of entitlement to service 
connection for tuberculosis must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.








	(CONTINUED ON NEXT PAGE)


In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tuberculosis.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for tuberculosis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


